Title: From Thomas Jefferson to Nicholas Lewis, 4 July 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
New York July 4. 1790.

I wrote you last on the 13th. of June. The Senate have passed the bill for fixing the residence of Congress at Philadelphia for ten years, and then permanently at Georgetown. It has been read once or twice in the H. of representatives and will be ultimately decided on the day after tomorrow. I believe it will pass there by a considerable majority. I imagine we shall remove from hence early in September, which will consequently be the time for my paying a short visit to Monticello. There is reason to expect a rupture has taken place between Spain and England. If so, it will involve France and so render the present war of Europe almost universal there. I hope they will see it their interest to let us make bread for them in peace, and to give us a good price for it. We have every moral certainty that wheat will be high for years to come. I cannot therefore, my dear Sir, omit to press, for myself, the going into that culture as much as you think practicable. In Albemarle I presume we may lay aside tobacco entirely; and in Bedford the more we can lay it aside, the happier I shall be. I believe it cannot there be entirely discontinued, for want of open lands. I will also be obliged to you to give such orders for preparing for the next year’s crop in the plantation given to Mr. Randolph, as you would  for me, were it to remain in my hands. I know he will be glad to have as much wheat sowed as possible. While good crops of grain and a good price for them will prepare a good income, if we can avoid paying that away to the stores, all will be well. For this purpose it is vastly desireable to be getting under way with our domestic cultivation and manufacture of hemp, flax, cotton and wool for the negroes. If we may decide from past experience we may safely say that war and domestic manufacture are more gainful than peace and store supplies. The present price of wheat here is a dollar a bushel. Present my best esteem to Mrs. Lewis and your family. I am Dear Sir Your affectionate friend & humble servt.,

Th: Jefferson

